Citation Nr: 1449207	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $69,466.83, incurred as a result of the Veteran's status as a fugitive felon.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1973 to June 1974.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a decision by the Committee on Waivers and Compromises in St. Paul, Minnesota, which discontinued the Veteran's non-service-connected pension benefits beginning from March 1, 2005 through May 20, 2011, based on a finding that the Veteran was a fugitive felon.  The Board remanded the appeal in December 2013, to comply with the Veteran's request for a Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that the evidentiary record as currently constituted does not provide sufficient information for a fair and impartial adjudication of the Veteran's claim.  Therefore, additional development is necessary prior to appellate review.  

Historically, the Veteran was granted nonservice-connected pension benefits by the RO in May 2005.  In April 2011, the RO notified the Veteran that information received from law enforcement authorities showed that there was an outstanding warrant for his arrest since July 1980.  As such, he was considered to be a fugitive felon under VA regulations, which precluded his receipt of VA pension benefits.  See 38 C.F.R. § 3.666(e).  Therefore, the RO proposed to terminate pension benefits.  

In July 2011, the RO notified the Veteran that information received from the Municipal Court of Philadelphia showed that his outstanding warrant was withdrawn on May 20, 2011, and that no adjustment to his pension benefits would be made.  However, in November 2011, the RO notified the Veteran that it decided to discontinue his pension benefits as proposed; effective from March 1, 2005 to May 20, 2011.  In December 2012, the RO calculated the overpayment of pension benefits in the amount of $69,466.83.  The Veteran disagreed with this decision, giving rise to the current appeal.  

Under VA regulations, pension is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  For VA purposes, a fugitive felon means a person who is a fugitive by reason of fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or, violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  A felon also includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e).  

In this case, while the RO contacted the Warrants Division for the Municipal Court of Philadelphia and confirmed that there had been an outstanding warrant for the Veteran's arrest, which was quashed in May 2011, the RO did not obtain any documentation or confirmation as to the underlying nature of the offense that lead to the issuance of the bench warrant.  A copy of a Municipal Court report, received in May 2011, indicated only that the Veteran failed to appear at a hearing in July 1980.  Based on the current evidence of record, the Board is unable to determine whether the Veteran was, in fact, a fugitive felon for VA purposes.  Therefore, additional development of the record is necessary.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take appropriate action to obtain official documentation from the Warrants Division for the Municipal Court of Philadelphia, as to the nature of the offense for which the bench warrant was issued in July 1980, and any additional information regarding the final disposition of his case.  

2.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for a waiver.  A copy of the decision must be associated with the claims file and a copy provided to the Veteran.  

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

